Citation Nr: 0818667	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  99-00 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for a low back disorder with 
left leg pain, status-post L4-L5 laminectomy, prior to March 
19, 1998?

2.  What evaluation is warranted for a low back disorder with 
left leg pain, status post L4-L5 laminectomy, since March 19, 
1998?

3.  What evaluation is warranted for L5 radiculopathy of the 
left lower extremity as of September 26, 2003?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1995 and August 1998 rating 
decisions by the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).

This case was remanded in January 2001, June 2004, and 
December 2006 for additional development and adjudicative 
action.  The case has been returned to the Board for further 
appellate review. 

The issue of what evaluation is warranted for a low back 
disorder with left leg pain, status-post L4-L5 laminectomy, 
prior to March 19, 1998, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From March 19, 1998, to September 23, 2002, a low back 
disorder with left leg pain, status post L4-L5 laminectomy, 
was not manifested by a pronounced intervertebral disc 
syndrome; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief; or by unfavorable ankylosis of the 
lumbar spine.

2.  Since September 23, 2002, a low back disorder with left 
leg pain, status post L4-L5 laminectomy, has not been 
manifested by incapacitating episodes having a total duration 
of at least six weeks during the past 12 months; by 
unfavorable ankylosis of the entire thoracolumbar spine; or 
by a fractured vertebra necessitating a jury mast.

3.  Since September 26, 2003, L5 radiculopathy of the left 
lower extremity has not been manifested by moderate 
incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Between March 19, 1998, and September 23, 2002, the 
criteria for a rating in excess of 40 percent for low back 
disorder with left leg pain, status post L4-L5 laminectomy, 
were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5289, 5293 (2002).

2.  Since September 23, 2002, the criteria for a rating in 
excess of 40 percent for low back disorder with left leg 
pain, status post L4-L5 laminectomy, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5289, 5293; 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5237, 5243 (2007).

3.  The requirements are not met for an initial rating higher 
than 10 percent for L5 radiculopathy of the left lower 
extremity.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating.  
Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez- Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence. In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claims.  There is not 
a scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists. Hence, the 
case is ready for adjudication.  

Analysis

In a December 1995 rating decision, the RO granted service 
connection for low back and left lower extremity pain, status 
post L4-L5 laminectomy, and assigned a 10 percent evaluation, 
effective August 17, 1995.  The veteran appealed the 
assignment of the 10 percent evaluation.  In an August 1998 
rating decision, the RO granted a 40 percent evaluation, 
effective March 19, 1998.  This evaluation has remained in 
effect since that time.  The veteran has appealed both the 
assignment of the 10 percent and 40 percent evaluations.  The 
Board notes that the portion of the veteran's claim where he 
was assigned a 10 percent evaluation from August 1995 to 
March 1998 is not going to be discussed in the decision, 
since additional development is necessary.  In a June 2005 
rating decision, the RO awarded a separate 10 percent 
evaluation for the L5 radiculopathy, effective September 23, 
2003.

The general rating criteria for spinal disabilities under 38 
C.F.R. § 4.71a, were revised in September 2002 and September 
2003.  The veteran was notified of the change in criteria by 
a June 2005 supplemental statement of the case.  Accordingly, 
adjudication of his claim may go forward.  See Bernard v.  
Brown, 4 Vet. App. 384, 393 (1993).

The timing of this change requires the Board to first 
consider the claim under the old regulations for any period 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the new regulations and consider 
whether an increased rating is warranted under the new 
criteria.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 (2007) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Old Regulations.  Under the regulations in effect prior to 
September 26, 2003, severe limitation of lumbar motion 
warranted a 40 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5289, unfavorable 
ankylosis of the lumbar spine warranted a 50 percent rating.

Prior to September 23, 2002, the rating schedule for an 
intervertebral disc syndrome, provided for a 40 percent 
rating for severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.  A 60 percent evaluation was 
warranted for a pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293.

New Regulations Effective September 23, 2002, intervertebral 
disc syndrome (preoperatively or postoperatively) is 
evaluated based on either the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations for 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2007).

Note (1): An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

The new general rating criteria for back disorders became 
effective on September 26, 2003.  They are controlling 
regardless whether there are symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  In this 
respect, a 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Id.

When the veteran's service-connected low back disability is 
evaluated under the old rating criteria from March 19, 1998, 
and in light of all pertinent medical records, including 
reported degrees of lumbar motion, and effects of pain on 
use, it is found that the disorder was not manifested by a 
pronounced intervertebral disc syndrome, warranting an 
increased evaluation under Diagnostic Code 5293.  There is no 
question that the veteran has some radiculopathy in the left 
lower extremity; however, it does not rise to the level of 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc.  For example, 
in April 1998, the examiner noted the veteran had 5/5 muscle 
strength in both lower extremities and that the veteran had 
only subjectively decreased sensation in the left lower 
extremity.  Deep tendon reflexes were 2+ and symmetrical, and 
the lower extremities were neurovascularly intact.  In June 
1998, the examiner noted the veteran's muscle strength was 
decreased in the anterior muscle group of the left lower 
extremity, which is not a finding of absent ankle jerk.  In 
January 1999, the examiner stated the veteran's motor 
strength examination was 5/5 in the lower extremities.  In 
December 2002, the examiner stated the veteran had 4+/5 
strength in the anterior tibialis and extensor hallucis 
longus on the left.  No medical professional has made a 
determination that the veteran's neurological symptoms are 
pronounced.

The veteran is at the maximum evaluation for limitation of 
motion of the lumbar spine of the old regulations.  He cannot 
obtain a higher evaluation unless he has unfavorable 
ankylosis of the lumbar spine, and in light of the fact that 
the appellant retains motion in each plane of lumbar 
movement, his spine is not ankylosed.  

From September 2002, an intervertebral disc syndrome is rated 
based on incapacitating episodes (under the revised Code 
5293, then from September 26, 2003 under Code 5243).  Here, 
the preponderance of the evidence is against a rating greater 
than the current rating assigned under Diagnostic Code 5293 
because the medical evidence does not show incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  In fact, the veteran admitted at a March 
2005 VA examination that he had not had a physician prescribe 
bedrest.  Hence, there is no basis for rating the service-
connected disability based on incapacitating episodes.

When the service connected lumbar disability is evaluated 
under the new rating criteria effective from September 2003, 
an increased rating is not warranted since the medical 
evidence does not show unfavorable ankylosis of the entire 
thoracolumbar spine or unfavorable ankylosis of the entire 
spine.  In fact, it must be noted that under this revised 
criteria, the limitation of motion shown at the time of the 
March 2005 VA examination would warrant a lower evaluation 
than that currently assigned, as his flexion was to 
70 degrees and his combined range of motion was 230 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5237.

In light of the foregoing, the clinical findings preponderate 
against entitlement to an increased rating under any 
applicable criteria.  Hence, the veteran's claim for an 
evaluation in excess of 40 percent as of March 19, 1998, is 
denied.

The Board now considers the neurological manifestations, 
which the examiner at the 2005 examination diagnosed as L5 
radiculopathy in the left lower extremity.  

Neurological manifestations of back disorders are rated under 
the criteria for peripheral nerves, most often as incomplete 
paralysis.  A note in the Rating Schedule pertaining to 
"Diseases of the Peripheral Nerves" provides that the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function which is substantially less than that which 
results from complete paralysis of these nerve groups, 
whether the loss is due to the varied level of the nerve 
lesion or to partial nerve regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510 through 8540.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  The guiding standard, as set 
forth above, is how the symptoms compare to complete 
paralysis.

As noted, the veteran's symptomatology involves the sciatic 
nerve.  An 80 percent rating is assigned for complete 
paralysis of the sciatic nerve, which is present when the 
foot dangles and drops, and no active movement is possible of 
muscles below the knee, with flexion of knee weakened or 
(very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.  Incomplete paralysis of the sciatic nerve warrants a 
60 percent evaluation if it is severe with marked muscular 
dystrophy, a 40 percent evaluation if it is moderately 
severe, a 20 percent evaluation if it is moderate, and a 10 
percent evaluation if it is mild.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

The March 2005 VA examination shows the examiner found that 
the veteran's muscle strength was 4/5 in the left lower 
extremity involving the extensor hallucis longus and anterior 
tibia function.  He had 4+/5 in the gastrocs, soleus, 
hamstrings, and quadriceps function on the left.  Deep tendon 
reflexes were 1+ and symmetrical in his patellar and Achilles 
tendons, bilaterally.  The examiner concluded the veteran had 
persistent symptoms consistent with L5 radiculopathy with 
numbness and tingling along the medial great toe of the left 
lower extremity.  The examiner stated the veteran walked with 
a "relatively normal appearing gait."

In light of the examiner's findings on examination, the 
preponderance of the probative evidence is against a finding 
that the veteran's left L5 radiculopathy  warrants a 
20 percent evaluation for moderate incomplete paralysis.  
Rather, the current 10 percent evaluation for incomplete 
paralysis of the sciatic nerve addresses and adequately 
compensates his radiating pain secondary to his 
intervertebral disc syndrome.  38 C.F.R. §§ 4.1, 4.7, 4.124a, 
Diagnostic Code 8520.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

An evaluation in excess of 40 percent for a low back disorder 
with left leg pain, status post L4-L5 laminectomy, as of 
March 19, 1998, is denied.  

An evaluation in excess of 10 percent for L5 radiculopathy of 
the left lower extremity as of September 26, 2003 is denied.


REMAND

When the RO awarded service connection for a low back 
disorder with left leg pain, status post L4-L5 laminectomy, 
and assigned a 10 percent evaluation, it based such 
evaluation on clinical findings in a November 13, 1995, VA 
examination report.  That examination report is not in the 
claims file.  In the December 1995 rating decision, the RO 
reported some of the clinical findings in the examination 
report.  For example, it addressed the range of motion of the 
lumbar spine and the fact that the veteran had tenderness 
over the left paraspinous muscles of the low back.  There was 
no discussion of the examiner's findings regarding any 
neurological symptomatology.  The veteran was evaluated under 
Diagnostic Code 5293, which includes neurological symptoms.  
Therefore obtaining a copy of the November 1995 VA 
examination is vital to the Board to determining whether the 
10 percent evaluation assigned at that time was appropriate.

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  The RO must attempt to obtain a copy 
of the November 13, 1995 VA examination 
report and associate it with the claims 
file.  If the RO cannot locate the report 
it must specifically document what 
attempts were made to locate it, and 
explain in writing why further attempts 
to locate or obtain any government 
records would be futile. The RO must 
then: (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.  After the development requested above 
has been completed, the issue of what 
evaluation is warranted for a low back 
disorder with left leg pain, status-post 
L4-L5 laminectomy, prior to March 19, 
1998 should be readjudicated.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.  



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


